MEMORANDUM **
Yazmin Cisneros-Olvera, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals dismissing her appeal from an Immigration Judge’s denial of her application for cancellation of removal. We have jurisdiction to review purely legal determinations, Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002), and we review de novo, Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). We dismiss in part, and deny in part.
We lack jurisdiction to review the contention that removal proceedings were improperly initiated against Cisneros-Olvera. See Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 598-99 (9th Cir.2002).
Cisneros-Olvera contends that being put into removal proceedings rather than deportation proceedings violated her right to equal protection by depriving her of the opportunity to apply for suspension of deportation. This contention is foreclosed by Hemandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1163 (9th Cir.2002).
PETITION FOR REVIEW DISMISSED IN PART, DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.